 
Employment Agreement

 
Agreement dated as of June 30, 2005, by and between BrandPartners Group, Inc,
Inc., a Delaware corporation (the “Company”) and Suzanne M. Verrill (the
“Employee”).


WHEREAS, the Company desires to employ the Employee with the Company on the
terms and conditions set forth in this Agreement; and


WHEREAS, the Employee desires to be so employed and has agreed to enter into
this Agreement.


1. Term of Employment. The Company agrees to employ the Employee and the
Employee agrees to serve in the employ of the Company, for a term commencing the
date hereof and ending December 31, 2005 unless sooner terminated or extended as
herein provided. The term shall automatically be extended for one (1) additional
year periods effective January 1, 2006 and annually thereafter, unless either
party provides the other with written notice not later than ninety (90) days
prior to the expiration of the term, as extended, of its selection not to extend
the term.


2. Position and Duties. During the term, the Employee shall be employed as
Executive Vice President, Finance and Chief Financial Officer, reporting to the
Chief Executive Officer. Employee’s responsibilities shall include managing the
financial business units, revenues and profit and loss (gross margin basis)
responsibility, and other duties consistent with Employee’s title and role as
determined from time to time by the Chief Executive Officer.
 
3. Compensation and Benefits. In partial consideration of Employee’s performance
of the services and observance of the covenants set forth herein, the Company
shall pay the Employee, and the Employee shall accept, the compensation and
benefits described on Schedule A attached hereto and incorporated herein by
reference.
 
4. Non-Disclosure, Non-Disparagement and Non-Competition. Employee acknowledges
that, in the course of Employee’s employment, Employee has had and will have
access to and has been and will become aware of and informed of confidential
and/or proprietary information that is a competitive asset of the Company. It is
understood and agreed upon between the Employee and the Company that, during the
course of Employee’s employment with the Company and continuing thereafter for a
period of six (6) months with regard to (a) and (b), fifteen (15) months with
regard to (c) and (d) below, and indefinitely with regards to (e) below, neither
Employee nor Employee’s agent(s) shall:


(a) engage, directly or indirectly, whether as a principal, agent, employee,
representative, shareholder (other than an investment of not more than 5% of the
stock or equity of any corporation, the capital stock of which is publicly
traded) or otherwise, in any activity or business venture, including but not
limited to the manufacture or sale of any products or services directed toward
the financial services industry, which is in competition with the Company; or



 
 

--------------------------------------------------------------------------------

 

 
(b) solicit, entice, endeavor to solicit or entice or employ, directly or
indirectly, any person who was a director, officer, employee or consultant to
the Company at the time that the Employee’s employment with the Company
terminates, who by reason of such position is in possession of any confidential
information or trade secrets relating to the business of the Company, either on
Employee’s own account or for any person, firm, corporation or other
organization, whether or not such person would commit any breach of such
person’s agreement by reason of leaving the service of the Company; or


(c) disclose or divulge to any person, firm, corporation, or other organization
any of the Company’s non-public information concerning customers or employees;
or


(d) take any action or make any statement to the effect of which would be,
directly or indirectly, to impair the goodwill of the Company or any of its
subsidiaries, or the business reputation or good name of the Company or any of
its subsidiaries to make any other statement which would otherwise be
detrimental to the interest of the Company, including, without limitation, any
action or statement intended, directly or indirectly, to benefit a competitor of
the Company or any of its subsidiaries; or


(e) disclose or divulge to any person, firm, corporation, or other organization
any of the Company’s trade secrets.
 
5. Termination. (a) Subject to the other terms and conditions hereof, the
Employee’s employment under this Agreement shall terminate upon the expiration
of the term, or, if earlier, upon the earliest to occur of any of the following
events:


(i) Upon the death of the Employee, as follows: If the Employee shall die during
the term, this Agreement shall terminate on the date of Employee’s death and
Employee’s estate shall be entitled to receive Employee’s base salary at the
rate provided in Schedule A hereto to the end of the calendar month in which
Employee’s death occurs, if not already paid, and bonus or earn out, if any, for
the fiscal year prior to the date Employee’s death occurs, if not already paid,
and for the fiscal year in which Employee’s death occurs, on a prorated basis up
until the date of Employee’s death, payable in accordance with Company policies
then in effect.


(ii) Upon the disability of the Employee as follows: if, in the written opinion
of a qualified physician selected by the Company, the Employee shall become
unable to perform his/her duties hereunder due to physical or mental illness,
and has failed, because of such illness, to render, for 90 days out of any
180-day period, services of the character contemplated by this Agreement, the
Company may terminate the Employee’s employment upon written notice to the
Employee. In such event, the Employee shall be entitled to receive Employee’s
base salary at the rate provided in Schedule A hereto to the end of the calendar
month in which the termination occurs, and bonus, if any, for the fiscal year
prior to the date Employee’s termination occurs, if not already paid, and for
the fiscal year in which Employee’s disability occurs, on a prorated basis up
until the date of termination, payable in accordance with Company policies then
in effect.



 
-1-

--------------------------------------------------------------------------------

 

 
(iii) For Cause, as follows: The Company may terminate the Employee’s employment
for cause, upon written notice to the Employee, subject to the Employee’s
ability to cure as set forth below. As used in this Agreement, cause shall mean
(A) a conviction or plea of guilty or not contendre to a felony or a misdemeanor
(or summary conviction offense) involving moral turpitude, or (B) any act or
omission of the Employee which (i) constitutes a material breach by the Employee
of this Agreement, or (ii) is a willful violation of Company policy in effect
from time to time, to (iii) constitutes a material breach of the Employee’s
fiduciary duties, or (iv) is a statement or act by the Employee which violates
the Company’s personnel policies then in effect or which reasonably might expose
the Company to any claim or legal action, or (v) is an act or failure to perform
any act (other than in good faith) to the detriment of the business of the
Company. In the event of a termination pursuant to this Section 5(a)(iii), the
Employee shall be entitled to receive only Employee’s base salary at the rate
provided in Schedule A hereto through the date of termination. Prior to
termination for cause, the Company shall give the Employee ten (10) days prior
written notice of its intent to terminate the Employee’s employment for cause.
Such notice shall set forth in reasonable detail the basis giving rise to cause.
The Employee shall have the right, if the basis for such cause is curable, to
cure the same within a reasonable period of time after the date of such written
notice, provided that the Employee begins to cure within ten (10) days of the
date of such written notice and diligently prosecutes such efforts thereafter.


(iv) Without cause, as follows: The Company may terminate the Employee’s
employment without cause, at any time, upon written notice to the Employee. In
such an event, the Employee shall be entitled to receive Employee’s base salary
at the rate in effect on the date of termination for a six month period from the
date of termination, and bonus, if any, for the fiscal year prior to the date
Employee’s termination occurs, if not already paid, and for the fiscal year in
which Employee’s termination occurs, on a prorated basis up until the date of
Employee’s termination.


(v) For Good Reason, as follows: The Employee may terminate his/her employment
for Good Reason (as defined below) as provided below. In such an event, the
Employee shall be entitled to the same termination benefits as would have been
payable in the event of a termination without cause as set forth in Section
5(a)(iv) above, subject to the Company’s ability to cure as set forth below. For
purposes of this Agreement, termination for “Good Reason” shall mean termination
for reason of (A) a material change in Employee’s, duties or responsibilities as
set forth in this Agreement, or (B) a reduction in the compensation or benefits
payable to the Employee, except in the case that such reduction is in
conjunction with a Company-wide reduction; or (C) a material breach of this
Agreement by the Company; or (D) the relocation of the Employee’s primary place
of business outside of a fifty (50) mile radius of such primary place of
business without the Employee’s prior written consent.


(vi) The Employee may terminate his/her employment without Good Reason under
this Agreement at any time upon fourteen (14) days prior written notice to the
Company.


(b) Other than as set forth in this Section 5, the Employee or estate of the
Employee shall not be entitled to any benefits or compensation whatsoever from
the Company or its affiliates upon or alter termination or expiration of this
Agreement, other than as required or permitted by law.



 
-2-

--------------------------------------------------------------------------------

 
 
6. Injunctive Relief. Because the remedy at law for any breach of the provisions
contained in paragraph above would be inadequate, Employee hereby consents, in
the case of any such breach, to the granting by any court of competent
jurisdiction all equity powers including but not limited to pre-judgment
injunctive relief. In the event of a breach or threatened breach of paragraph 4
of this Agreement, it is hereby agreed that the Company shall be entitled to an
injunction or similar equitable relief restraining the commission or
continuation of any such breach by granting specific performance of any act
required to be performed, without the necessity of showing any actual damages or
that money damages would not afford an adequate remedy and without the necessity
of posting any bond or other security. In the event that either party shall
bring an action to enforce the terms contained in paragraph 4 of this Agreement,
the successful party to such action shall be entitled to recover the costs of
litigation, including reasonable attorney’s fees.


7. Successors. This Agreement shall be binding upon and shall insure to the
benefit of the parties and their respective heirs, legal representatives,
successors and permitted assigns. This Agreement shall not be assignable by the
Employee.


8. Entire Agreement. The terms of this Agreement are intended by the parties to
be the final expression of their agreement with respect to the employment of the
Employee by the Company and may not be contradicted by evidence of any prior or
contemporaneous agreement. The parties hereto agree that this Agreement shall be
in effect as of the date hereof and shall supersede and be in lieu of any and
all prior agreements or understandings regarding the employment of the Employee,
whether verbal or written.


9. Severability. Enforcement. If any provision of this Agreement, or the
application thereof to any person, place or circumstance, shall be held by a
court of competent jurisdiction to be invalid, unenforceable or void, the
remainder of this Agreement and such provisions as applied to other persons,
places and circumstances shall remain in full force and effect.
 
10.  Governing Law. The parties agree that the courts of New Hampshire shall
have nonexclusive jurisdiction over the enforcement and interpretation of this
Agreement and that New Hampshire law shall apply.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.


BrandPartners Group, Inc.


By:      
James F. Brooks, Chief Executive Officer and President


Suzanne M. Verrill



 
-3-

--------------------------------------------------------------------------------

 





SCHEDULE A




ANNUAL SALARY$135,000.00 




OTHER BENEFITS
Employee shall be eligible for vacation, sick/personal days, health, dental,
disability and life insurance and 401(k) profit sharing made available by the
Company to its employees from time to time as described in the attached summary.
All Company insurance plans and contracted insurance carriers are subject to
change, as management deems necessary or advisable.


VACATION
Employee shall be entitled to five (5) weeks of paid vacation annually, accrued
in accordance with Company policy.


BONUS
If the EBITDA for the Company’s operating subsidiaries (BrandPartners Retail,
Inc.; BrandPartners Europe, Ltd; and Grafico, Incorporated) is less than $9.75
million for fiscal year 2005, a bonus for calendar year 2005, if any, will be at
the discretionary recommendation of the Company’s Compensation Committee,
subject to Board approval. If the EBITDA for the Company’s operating
subsidiaries (BrandPartners Retail, Inc.; BrandPartners Europe, Ltd; and
Grafico, Incorporated) is equal to or greater than $9.75 million for fiscal year
2005, then in that event, the bonus for calendar year 2005 shall be a minimum of
20% of Annual Salary. However, the Company’s Compensation Committee may, in its
discretion, recommend a bonus greater than 20% of Annual Salary, which
recommendation is subject to Board approval.




 
-4-

--------------------------------------------------------------------------------

 


 